Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This is in reply to an application filed on 03/09/2021. Claims 1-10 are pending.

Preliminary Amendment
The preliminary amendment submitted on 03/09/2021 is acknowledged and considered accordingly.

Priority
Foreign Priority benefit claimed under Title 35, United States Code, § 119 have been acknowledged.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement submitted by applicant on 03/09/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


5.   	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 



6. 	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “….analog signal generating unit configure to generate…” in claim 1.  

Claim limitations in this application that use the word “analog signal generating unit configured to …” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 

Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

7. 	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103  
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9. 	Claims 1, 3, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140267925 A1 to Koroglu et al.,  (hereinafter Koroglu) in view of US 20040057534 A1 to Masenten et al., (hereinafter Masenten).



Regarding claim 1. A signal generating device comprising:

a digital signal processing unit; M sub DACs of which an analog bandwidth is fa, M being an integer equal to or greater than 2; and (Koroglu: See Fig. 4 and para[0064] for various or mixers associated with M channels, wherein M is equal or greater than 2, each of which have DACs) a broadband analog signal generating unit configured to generate a broadband analog signal that includes a component of a frequency of (M-l)fa or more by using M analog signals output from the M sub DACs, wherein the digital signal processing unit includes means for generating M original divided signals that correspond to signals obtained by dividing a desired output signal into M portions on a frequency axis and (Koroglu: See Fig. 1 for the received RF signal (i.e., analog signal) being split up using multiple mixers on different frequencies.  See para[0007] for a channel corresponding to an analog channel is configured as M-level interpolator and/or divider.  See Fig. 4 and para[0038] for interpolator or divider, consisting of DACs, after which multiple signals are sent out to different tuners)

down converting the portions to the baseband, means for generating M folded divided signals by
folding back the M original divided signals on the frequency axis, and a 2M x M filter that
takes the M original divided signals and the M folded divided signals as inputs and outputs
M composite signals to be transmitted to the M sub DACs, and 
(Koroglu: See para[0038] and para[0064] for interpolator or divider, consisting of DACs, receiving signals, after which , multiple signals are sent out to different tuners, including bandpass filters.  See para[0023] for  multiplier “mixer” of Fig. 1, each of which is used to down convert the amplified RF signal to a second frequency signal.)

Although Koroglu teaches filters being used, however, it does not specifically teach that each filter response is based on a function, independently, as understood by:

the 2M x M filter is capable of setting a response function independently for each of 2M2 combinations of input and output.

However, in a similar field, Masenten, in para[0037] teaches that each filter, having a low pass response, decimates the output signal, to form a digital signal at a sampling rate using a function defined as fM=fDS-CLK/MD (Masenten: See para[0037])

Koroglu teaches the received RF signal (i.e., analog signal) being split up using multiple mixers and filters on different frequencies. (Koroglu: See para[0038])

Masenten teaches filter, having a low pass response, form a digital signal at a sampling rate using a function (Masenten: See para[0037])

 	It would have been obvious to one of ordinary skill at the time of invention to have included a filter with low pass response, as taught by Masenten, in order to benefit from (Mastenten: See para[0038])

Regarding claim 3. The signal generating device according to claim 1, wherein the
broadband analog signal generating unit is an IQ modulator circuit that is constituted by two
mixers, a combiner, and a 90-degree phase shifter.
(Masenten: See para[0046] for mixer and/or combiners, wherein IQ signal paths are 90 degrees out of phase with one another.)

Koroglu teaches the received RF signal (i.e., analog signal) being split up using multiple mixers and filters on different frequencies. (Koroglu: See para[0038])

Masenten teaches filter, having a low pass response, form a digital signal at a sampling rate using a function (Masenten: See para[0037])

 	It would have been obvious to one of ordinary skill at the time of invention to have included a filter with low pass response, as taught by Masenten, in order to benefit from enhancements of individual filters that use a specific function to form a response signal. (Mastenten: See para[0038])

Regarding claim 5. (Currently Amended) The signal generating device according to claim 1, wherein the digital signal processing unit includes at least either a main nonlinear filter that is connected to an input side of the means for generating the original divided signals or M sub nonlinear filters that are respectively connected to M outputs of the 2M x M filter.
(Koroglu: See Fig. 1, #110,  and para[0023] for front end unit 110, that includes one or more filters, connected to a input side, for generating various outputs, even including individual IF Filters, #130)

Regarding claim 9. The signal generating device according to claim 3, wherein the digital signal processing unit includes at least a main filter that is connected to an input side of the means for generating the original divided signals or M sub nonlinear filters that are respectively connected (Koroglu: See Fig. 1, #110,  and para[0023] for front end unit 110, that includes one or more filters, connected to a input side, for generating various outputs, even including individual IF Filters, #130)


Allowable Subject Matter
10.	    Claims 2, 4, 6-8 and 10 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of base claim and any intervening claims, and after overcoming the rejection of base claim under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action.


Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830.  The examiner can normally be reached on M-F.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/M. E./
Examiner, Art Unit 2477



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477